— In an action to recover damages for personal injuries, etc., based on medical malpractice, the defendants Long Island Jewish-Hillside Medical Center, Ernest Lieber and Morris Rabinowitz appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (McGinity, J.), dated May 16, 1984, as, upon a jury verdict and upon a stipulation reducing the amount of that verdict, is in favor of the plaintiff Carmen Martinez and against them in the principal sum of $125,000, and in favor of the plaintiff Arthur Martinez and against them in the principal sum of $25,000.
Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and complaint dismissed insofar as it is asserted against the appellants, and the plaintiffs’ action against the remaining defendant severed.
No cause of action exists to recover solely upon a claim of emotional injuries suffered by a mother as the result of physical harm done to her child in útero (see, Tebbutt v Virostek, 65 NY2d 931; Vaccaro v Squibb Corp., 52 NY2d 809; Farago v Shulman, 104 AD2d 965, affd 65 NY2d 763; Friedman v Meyer, 90 AD2d 511). Bracken, Lawrence and Kunzeman, JJ., concur.